DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.

Response to Arguments
Applicant's arguments filed in the amendment filed 09/20/2021, have been fully considered but they are not persuasive. The reasons are set forth below.

Drawings
The formal drawings received on 03/02/2020 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10609165. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the Instant Application (Appl. No. 16806092) are obvious variant of claims of U.S. Patent No. US 10609165.
Instant Application (Appl. No. 16806092)
U.S. Patent No. US 10609165
Claims 1, 8, 15. A method comprising:
intercepting, by a device, requests and responses between a browser within a client application and one or more networked applications at a first layer of a network stack, 
the first layer being a layer above a second layer of the network stack at which the requests and responses are encrypted;
identifying, by the device, each interaction of a user from the requests and responses of a plurality of interactions, each interaction assigned a score;

displaying, by the device, a score table including the aggregate score of the user.

Claims 2, 9. The method of claim 1, 
wherein the second layer of the network stack is at or below a transport layer of the network stack.

Claims 3, 10. The method of claim 1, 
wherein the first layer of the network stack is the layer above a transport layer of the network stack.

Claims 4, 11, 17. The method of claim 1, 
further comprising identifying, by the device, the plurality of interactions via one or more sessions between the 

Claims 5, 12, 18. The method of claim 4, 
wherein data from at least one session of the plurality of sessions is isolated from other sessions of the plurality of sessions.

Claims 6, 13, 19. The method of claim 1, 
further comprising communicating, by the device, the aggregate score of the user to a server.

Claims 7, 14, 20. The method of claim 6, 
further comprises receiving, by the device, from the server, the score table comprising aggregate scores for each of a plurality of users including the user.

Claim 16. Claim 16 is substantially similar to claims 2 and 3.



2, 8. The system of claim 1, wherein the client application is further configured to track interactions of the user via the embedded browser by intercepting operating system events of the client device associated with the embedded browser. 

3, 9. The system of claim 1, wherein the client application is further configured to track interactions of the user via the embedded browser by parsing a document-object-model of each network application presented by the embedded browser. 

4, 10. The system of claim 1, wherein the client application is further configured to 

5, 11. The system of claim 1, wherein the client application is further configured to track interactions of the user via the embedded browser by incrementing the aggregate score for the user responsive to detecting a first interaction of the user with the first network application and a second interaction of the user with the second network application. 

6, 12. The system of claim 1, wherein the embedded browser is further configured to display the score table in a session separate from sessions displaying the first network application or the second network application. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharabani et al. (Patent No.: US 10,621,337, hereinafter, “Sharabani”) in view of Myron, Peter P. (Pub. No.: US 2017/0104787, hereinafter, “Myron”), and further in view of Kumar et al. (Patent No.: US 10,178,067, hereinafter, “Kumar”).
Claims 1, 8, 15. Sharabani teaches:
A method comprising: intercepting, by a device, requests and responses between a browser within a client application and one or more networked applications at a first layer of a network stack, – on lines 19-24 in column 11 (As shown in block 320, the enterprise application sends the user credentials in an authentication request to a location specified by an authentication URL. The enterprise application may send the authentication request via a browser (e.g., embedded browser 

Sharabani does not explicitly teach:
the first layer being a layer above a second layer of the network stack at which the requests and responses are encrypted.
However, Myron teaches:
the first layer being a layer above a second layer of the network stack at which the requests and responses are encrypted; – in paragraph [0049], Fig. 1 (The encryption may be performed by an encryption/decryption layer of a TCP/IP protocol stack.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani with Myron to include the first layer being a layer above a second layer of the network stack at which the requests and responses are encrypted, as taught by Myron in paragraph [0011], evaluating issues relating to user quality of experience (QoE) in systems that use encrypted network communications.

Combination of Sharabani and Myron does not explicitly teach:
identifying, by the device, each interaction of a user from the requests and responses of a plurality of interactions, each interaction assigned a score; establishing, by the device, an aggregate score of the user based at least on the score assigned to each interaction; and displaying, by the device, a score table including the aggregate score of the user.
However, Kumar teaches:
identifying, by the device, each interaction of a user from the requests and responses of a plurality of interactions, each interaction assigned a score; establishing, by the device, an aggregate score of the user based at least on the score assigned to each interaction; and displaying, by the device, a score table including the aggregate score of the user. – on lines 54-63 in column 10, on lines 15-28 in column 11 (Roll up tables 214 store and aggregate information related to the plurality of users accessing customer-facing portal applications and contextualize the information for display to administrators via the dashboard. This information includes user behavioral and statistical data, such as the number of customer logins per hour, day, or month. In some examples, this information includes information describing events per customer, such as the number of errors or exceptions per customer over a particular amount of time. The report web services module 216 creates reports aggregating information provided by data sources 200. Application log aggregation module 218 uses this information to dynamically generate a web page to display the aggregated data to an administrator in real time.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani and Myron with Kumar to include identifying, by the device, each interaction of a user from the requests and responses of a plurality of interactions, each interaction assigned a score; establishing, by the device, an aggregate score of the user based at least on the score assigned to 

Claims 2, 9. Combination of Sharabani, Myron, and Kumar teaches The method of claim 1 – refer to the indicated claim for reference(s).

Myron further teaches:
wherein the second layer of the network stack is at or below a transport layer of the network stack. – in paragraph [0017], Fig. 1 (The network communications protocol stack 110 has multiple protocol layers 112, each of which may be a software component configured to implement a corresponding protocol.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani and Myron with Kumar to include wherein the second layer of the network stack is at or below a transport layer of the network stack, as taught by Kumar, on lines 4-7 in column 2, to monitor resource consumption within data center, detect software and hardware faults, and determine point of origin of such software and hardware faults so that they may be fixed.

Claims 3, 10. Combination of Sharabani, Myron, and Kumar teaches The method of claim 1 – refer to the indicated claim for reference(s).

Myron further teaches:
wherein the first layer of the network stack is the layer above a transport layer of the network stack. – in paragraph [0017], Fig. 1 (The mobile device 102 has a network communication protocol stack 110, which may be part of the operating system of the mobile device 102. The network communications protocol stack 110 has multiple protocol layers 112, each of which may be a software component configured to implement a corresponding protocol.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani and Myron with Kumar to include wherein the first layer of the network stack is the layer above a transport layer of the network stack, as taught by Kumar, on lines 4-7 in column 2, to monitor resource consumption within data center, detect software and hardware faults, and determine point of origin of such software and hardware faults so that they may be fixed.

Claims 4, 11, 17. Combination of Sharabani, Myron, and Kumar teaches The method of claim 1 – refer to the indicated claim for reference(s).

Kumar further teaches:
further comprising identifying, by the device, the plurality of interactions via one or more sessions between the browser and the one or more networked applications. – on lines 54-63 in column 10, on lines 15-28 in column 11 (Roll up tables 214 store and aggregate information related to the plurality of users accessing customer-facing portal applications and contextualize the information for 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani and Myron with Kumar to include identifying, by the device, the plurality of interactions via one or more sessions between the browser and the one or more networked applications, as taught by Kumar, on lines 4-7 in column 2, to monitor resource consumption within data center, detect software and hardware faults, and determine point of origin of such software and hardware faults so that they may be fixed.

Claims 5, 12, 18. Combination of Sharabani, Myron, and Kumar teaches The method of claim 4 – refer to the indicated claim for reference(s).

Kumar further teaches:
wherein data from at least one session of the plurality of sessions is isolated from other sessions of the plurality of sessions. – on lines 54-63 in column 10, on lines 15-28 in column 11 (Roll up tables 214 store and aggregate 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani and Myron with Kumar to include wherein data from at least one session of the plurality of sessions is isolated from other sessions of the plurality of sessions, as taught by Kumar, on lines 4-7 in column 2, to monitor resource consumption within data center, detect software and hardware faults, and determine point of origin of such software and hardware faults so that they may be fixed.

Claims 6, 13, 19. Combination of Sharabani, Myron, and Kumar teaches The method of claim 1 – refer to the indicated claim for reference(s).

Kumar further teaches:
further comprising communicating, by the device, the aggregate score of the user to a server. – on lines 54-63 in column 10, on lines 15-28 in column 11 (Roll 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani and Myron with Kumar to include communicating, by the device, the aggregate score of the user to a server, as taught by Kumar, on lines 4-7 in column 2, to monitor resource consumption within data center, detect software and hardware faults, and determine point of origin of such software and hardware faults so that they may be fixed.

Claims 7, 14, 20. Combination of Sharabani, Myron, and Kumar teaches The method of claim 6 – refer to the indicated claim for reference(s).

Kumar further teaches:
further comprises receiving, by the device, from the server, the score table comprising aggregate scores for each of a plurality of users including the user. – 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani and Myron with Kumar to include receiving, by the device, from the server, the score table comprising aggregate scores for each of a plurality of users including the user, as taught by Kumar, on lines 4-7 in column 2, to monitor resource consumption within data center, detect software and hardware faults, and determine point of origin of such software and hardware faults so that they may be fixed.

Claim 16. Claim 16 is substantially similar to claims 2 and 3.

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the art cited on the record does not disclose intercepting requests and responses at a first layer of a network stack above a second layer at which the requests and responses are encrypted; establishing an aggregate score of a user based on identified interactions of that user, or displaying a score table including the aggregate score of the user.
In response, the examiner respectfully submits:
Sharabani teaches intercepting requests and responses at a first layer of a network stack – on lines 19-24 in column 11 (As shown in block 320, the enterprise application sends the user credentials in an authentication request to a location specified by an authentication URL. The enterprise application may send the authentication request via a browser (e.g., embedded browser 116) embedded in the enterprise application via a computing network (e.g., the Internet).)

Sharabani does not explicitly teach the first layer being above a second layer at which the requests and responses are encrypted.
However, Myron teaches the first layer being above a second layer at which the requests and responses are encrypted; – in paragraph [0049], Fig. 1 (The encryption may be performed by an encryption/decryption layer of a TCP/IP protocol stack.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharabani with Myron to include the first layer being above a second layer at which the requests and responses are encrypted, 

Combination of Sharabani and Myron does not explicitly teach identifying each interaction of a user from the requests and responses of a plurality of interactions, each interaction assigned a score; establishing an aggregate score of the user based at least on the score assigned to each interaction; and displaying a score table including the aggregate score of the user.
However, Kumar teaches identifying each interaction of a user from the requests and responses of a plurality of interactions, each interaction assigned a score; establishing an aggregate score of the user based at least on the score assigned to each interaction; and displaying a score table including the aggregate score of the user. – on lines 54-63 in column 10, on lines 15-28 in column 11 (Roll up tables 214 store and aggregate information related to the plurality of users accessing customer-facing portal applications and contextualize the information for display to administrators via the dashboard. This information includes user behavioral and statistical data, such as the number of customer logins per hour, day, or month. In some examples, this information includes information describing events per customer, such as the number of errors or exceptions per customer over a particular amount of time. The report web services module 216 creates reports aggregating information provided by data sources 200. Application log aggregation module 218 uses this information to dynamically generate a web page to display the aggregated data to an administrator in real time.)
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449